Gray, C. J.
The interest of the petitioner in the estate of her grandmother, though a contingent remainder which would not vest in possession unless and until she survived her parents, was yet vested in her in right from the death of the testatrix, capable of alienation by her during the life of her parents, and, as has been directly adjudged by this court, was such an interest as would pass to an assignee under the insolvent law of the Commonwealth, or under the United States bankrupt act of 1841. subject to the same contingencies in the hands of the assignee as in those of the assignor. Dunn v. Sargent, 101 Mass. 336. Merriam v. Simonds, 121 Mass. 198, 202. Gardner v. Hooper, 3 Gray, 398. Nash v. Nash, 12 Allen, 345. Minot v. Tappan, 122 Mass. 535. Daniels v. Eldredge, 125 Mass. 356.
The terms of the bankrupt act of 1867, though differing in language, are equally comprehensive in effect. U. S. St. March 2, 1867, § 14. U. S. Rev. Sts, §§ 5044, 5046. Leonard v. Nye, 125 Mass. 455. Erwin v. United States, 97 U. S. 392. Durant v. Massachusetts Hospital Life Ins. Co. 2 Lowell, 575, 579. The decision of Mr. Justice Washington in the early case of Krumbaar v. Burt, 2 Wash. C. C. 406, upon which the petitioner relies, proceeded upon the same narrow construction of the bankrupt act of 1801, which that learned judge afterwards applied in Vasse v. Comegys, 4 Wash. C. C. 570, in which he was overruled by the Supreme Court of the United States. Comegys v. Vasse, 1 Pet. 193, 218.

Judgment affirmed.